Exhibit 10.43

March 1, 2010

Laurence Corash

Re:    New Compensation Terms

Dear Larry:

This letter agreement (the “Agreement”) memorializes your new compensation terms
with Cerus Corporation (“Cerus” or the “Company”) which become effective as of
March 1, 2010 (the “Effective Date”). You must sign and return this Agreement
within five (5) business days after receipt in order to accept these new
compensation terms.

NEW COMPENSATION TERMS

You will be paid semi-monthly at the base salary rate of $15,625.00, which
calculates to an annual salary of $375,000.00 (the quoting of an annual salary
is for illustrative purposes only). As you requested, the “Stock Program” (as
defined in the employment terms agreement between you and the Company dated
July 29, 2009 (the “Employment Terms Agreement”) is terminated, effective as of
the Effective Date.

In addition, you will continue to participate in the Company’s Cash Bonus Plan
for Senior Management of Cerus Corporation, as amended (the “Bonus Plan”), in
accordance with the terms, conditions and limitations of the Bonus Plan. Your
“cash bonus”, should one be awarded for 2010, will be paid as per the Bonus
Plan, as amended on February 4, 2010. Annual bonuses are not guaranteed and such
bonuses, if any, are awarded at the sole discretion of the Company’s Board of
Directors (“Board”). As provided in the Bonus Plan, you must remain employed
through the date the bonus is paid in order to earn and be eligible to receive a
bonus; no pro rata or partial bonuses will be provided. The Board shall have the
sole discretion to change or eliminate the Bonus Plan at any time, and to
determine the amount of bonus earned, if any.

We agree that this change in compensation structure does not modify your at-will
employment status, and both you and the Company retain the discretion to
terminate your employment at any time, with or without cause, and with or
without advance notice. In addition, the Company retains the discretion to
modify your compensation terms from time to time.

This Agreement provides your complete compensation terms with the Company, and
any other agreements (whether written or unwritten) between you and the Company
regarding your compensation terms are hereby superseded and replaced with the
compensation terms contained herein. Your other agreements with the Company (to
the extent such agreements’ compensation terms are not superseded herein),
including but not limited to the Employment Terms Agreement, your Proprietary
Information and Inventions Agreement, and your equity award agreement(s), will
continue in effect. In addition, this Agreement does not alter or effect the
Cerus Corporation Change of Control Severance Benefit Plan.



--------------------------------------------------------------------------------

This Agreement shall be construed and enforced in accordance with the laws of
the State of California without regard to conflicts of law principles. Any
ambiguity in this Agreement shall not be construed against either party as the
drafter. Any waiver of a breach of this Agreement, or rights hereunder, shall be
in writing and shall not be deemed to be a waiver of any successive breach or
rights hereunder. This Agreement may be executed in counterparts which shall be
deemed to be part of one original, and facsimile signatures shall be equivalent
to original signatures.

To indicate your understanding and acceptance of your new compensation terms,
please sign and date below, and return this Agreement to me within five
(5) business days. You may retain the enclosed additional copy of this Agreement
for your files.

We look forward to your favorable reply and to continuing our productive work
relationship.

 

Sincerely,

/s/ Claes Glassell

Claes Glassell President and Chief Executive Officer

 

Understood and Accepted   

/s/ Laurence Corash

  Date 3/2/10    Laurence Corash  